Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/2019 has been considered by the examiner. Initialed copies accompany this action.
Drawings
The Drawings filed 7/30/2019 are approved by the examiner.
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-12) in the reply filed on 11/4/2021 is acknowledged.  The traversal is on the ground(s) that that the Office has not met its burden to provide an example that the process for using the product as claimed can be practice with another materially different product. This is not found persuasive because according the MPEP 806.05 (h), the burden is on the examiner to provide an example, but the example need not be documented.  Processes of inhibiting corrosion of metal during cleaning/pickling are well known, see US2941949 or US20160177226.  In addition, the inventions have acquired a separate status in the art due to their different classification, and/or recognized divergent subject matter and furthermore the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).  Therefore, the groups of claims are still seen to be restrictable for reason of record.  The requirement is still deemed proper and is therefore made FINAL.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Naraghi et al. (US 5,779,938) in view of Solomon et al. (ACS Appl. Mater. Interfaces 2017, 9, 6376−6389), Solomon et al. (Carbohydrate Polymers 181 (2018) 43–55), Umoren et al. (Carbohydrate Polymers 124 (2015) 280–291) and Ekanem et al. (J Mater Sci (2010) 45:5558–5566).
	Regarding claims 1-3, 5-8, and 12, Naraghi discloses a corrosion inhibitor composition for inhibiting the corrosion of iron, steel, and ferrous alloys in a variety of environments (col 1, n 5-10, ln 43-52).  The composition comprises a mixture of water and isopropanol (isopropyl alcohol, IPA) and additives to fit various applications (col 3, ln 33-34, ln 60-61 and col 4, ln 3).  Solomon “ACS” discloses using carboxymethyl cellulose-silver nanoparticles (CMC-AgNPs) composite as corrosion inhibitor for steel (abstract, and Conclusions).  Solomon “ACS” also discloses the concentration of the CMC-AgNPs varies from 50 to 1000ppm, 1 mM AgNO3 solution was prepared using the CMC solution and the inhibition efficiency increases with increase in concentration of CMC-AgNPs and that CMA/AgNPs 
	Regarding claim 4, Naraghi discloses the ratio of water to isopropyl alcohol is 2:1-1:2 (examples 1 and 2).
	Regarding claim 9, Solomon “ACS” discloses the silver nanoparticles are spherical having an average diameter of 30 to 100 nm (Fig. 5).
	Regarding claim 10, Ekanem discloses the pineapple leaves extract is an ethanolic pineapple extract (page 5559)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Naraghi in view of Solomon “ACS”, Solomon “Carbohydrate Polymers”, Umoren and Ekanem as applied above, further in view of Ma et al. ( Journal of Chromatography A, 1165 (2007) 39–44).
Regarding claim 11, Naraghi in view of Solomon “ACS”, Solomon “Carbohydrate Polymers”, Umoren and Ekanem disclose a corrosion inhibitor as described above and is incorporated herein by reference.  Ekanem discloses the pineapple leaves extract is an ethanolic pineapple extract (page 5559) but does not disclose the claimed total phenolic content of the pineapple extract.  However, as disclosed by Ma, up to 26 different phenolic compounds were detected in the extract and phenolic content of the ethanolic pineapple leaves extract are responsible for the antioxidative effect (page 39-40).  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to select a suitable phenolic content of the ethanolic pineapple leaves extract to be used in the corrosion 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/               Primary Examiner, Art Unit 1761                                                                                                                                                                                         

11/19/2021